UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6889


DONNIE RAY WINSTON,

                  Petitioner – Appellant,

             v.

JOHN NEIL VAUGHAN,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00080-GCM)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie Ray Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donnie      Ray     Winston        seeks       to     appeal         the     district

court’s     order     denying       relief       on    his     28    U.S.C.         § 2254    (2006)

petition.         The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                     See 28 U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a     substantial          showing           of    the       denial     of    a

constitutional          right.”           28    U.S.C.        § 2253(c)(2)           (2006).         A

prisoner          satisfies        this        standard        by        demonstrating            that

reasonable         jurists       would     find       that     any       assessment          of     the

constitutional        claims       by     the    district          court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court     is      likewise       debatable.            See     Miller-El            v.     Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently        reviewed          the    record       and       conclude      that

Winston has not made the requisite showing.                                     Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                           DISMISSED



                                                 2